Citation Nr: 9929040	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-15 568 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Evaluation of Crohn's colitis, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant has documented service on active duty from 
January 1995 to February 1998.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant has perfected appeals as to the June 1998 
denial of service connection for back, bilateral ankle and 
left knee disabilities.  He has also appealed the assigned 30 
percent evaluation for a grant of service connection for 
Crohn's colitis.

As to all of the claims on appeal, the appellant submitted 
his own copies of his service medical records.  In a March 
1998 letter, the RO informed the appellant that they had 
requested his service medical records.  However, no official 
request for service medical records is contained in the file 
and the original service medical records are not associated 
with the claims folder.  The Board finds that the RO did not 
completely develop this claim (or document the development if 
such occurred) prior to certifying it to the Board.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

The appellant's Verification of service DD Form 214 indicated 
that in February 1998 the appellant was transferred to the 
temporary disability retired list (TDRL).  Any subsequent 
TDRL examinations were not associated with the record.  It is 
further unclear based on a letter entitled "Statement of 
Service," whether the appellant's period of active service 
extended to January 1999 or to another date.  It is necessary 
to determine the periods of active service.

Accordingly, this case is REMANDED for further development:

1.  The RO should verify the appellant's 
period of active service and character of 
discharge.

2.  The RO should request the appellant's 
service medical records and fully 
document any negative reply.  The RO 
should attempt to develop any TDRL 
examinations or other medical 
examinations conducted during the period 
of time the appellant was on the TDRL 
list.

3.  The parties are informed that there 
is a duty to submit evidence of a well-
grounded claim for service connection.  
If the veteran has evidence that 
establishes the presence of a claimed 
condition and links that condition to 
service, that evidence must be submitted 
by him to the RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



